Motion Granted; Reinstated; Vacated and Remanded; Memorandum Opinion
filed March 13, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00517-CV


       EVERBANK, AS SUCESSOR BY MERGER OF EVERHOME
               MORTGAGE COMPANY, Appellant

                                        V.

                           CARL D. SHAW, Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-58741


               MEMORANDUM                         OPINION
      This is an appeal from a judgment signed March 7, 2013. On August 1,
2013, this court abated the appeal and referred the parties to mediation. On
November 21, 2013, the parties advised this court that they had reached a
resolution of the dispute, but they requested that the abatement be extended so that
they could finalize the settlement. We granted the motion and extended the
abatement.

      On February 28, 2014, the parties filed an agreed motion to vacate the
judgment and remand the case to the trial court for entry a take-nothing judgment
consistent with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2). The motion
is granted.

      Accordingly, we reinstate the appeal and order the trial court’s judgment
signed March 7, 2013, vacated and set aside without regard to the merits. We
remand the cause to the trial court for entry of a take-nothing judgment in
accordance with the parties’ agreement.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          2